Case 8:20-cv-03290-PJM Document 27-15 Filed 11/17/20 Page 1 of 2




               EXHIBIT 16
       Case 8:20-cv-03290-PJM Document 27-15 Filed 11/17/20 Page 2 of 2



From: Ken Belson <belson@nytimes.com>
Sent: Friday, November 13, 2020 4:48:52 PM
To: Carreen Winters (NYC-MWW) <cwinters@mww.com>
Subject: Federal court

Hi Carreen,

Happy Friday.

We're writing a story about the WFT and the three limited partners who want to sell
their shares. (Fred Smith, Dwight Schar and Robert Rothman)

The limited partners asked a federal judge in Maryland to let them sell their shares (40
percent of the team) together. They say they have an interested buyer who is willing to
pay $900 million for their shares.

Dan Snyder has the right of first refusal and said he'll buy out Smith and Rothman, but
not Schar.

The LPs say Snyder can't buy out some but not all of them. They want a judge to let
them sell their 40 percent together.

Does Dan Snyder have a comment about this dispute?

Many thanks, Ken
